 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 BRYAN H. HECKENLIVELY (State Bar No. 279140)
   bryan.heckenlively@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 4 4 San Francisco, California 94105-2907
   Telephone: (415) 512-4000
 5 Facsimile: (415) 512-4077
 6 JENNIFER L. BRYANT (State Bar No. 293371)
   jennifer.bryant@mto.com
 7 SARA A. McDERMOTT (State Bar No. 307564)
   sara.mcdermott@mto.com
 8 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 9 Fiftieth Floor
   Los Angeles, California 90071-3426
10 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
11
   Attorneys for SQUARE, INC.
12
                        UNITED STATES DISTRICT COURT
13
                      SOUTHERN DISTRICT OF CALIFORNIA
14
15
   A. TRENT RUARK, individually and              Case No. 3:19-cv-01196-GPC-KSC
16 on behalf of all others similarly situated,
                                                 MOTION TO SEAL SQUARE,
17               Plaintiff,                      INC.’S MOTION TO DISMISS AND
                                                 RELATED PAPERS
18         vs.
                                                 Filed Concurrently with Notice of
19 SQUARE, INC., a Delaware                      Motion and Motion; Mem. P. & A.;
   corporation; Does 1-10,                       Request for Judicial Notice; Blavin
20                                               Decl.; Brady Decl.
                Defendants.
21                                               Judge:    Hon. Gonzalo P. Curiel
                                                 Date:     November 15, 2019
22                                               Time:     1:30 p.m.
                                                 Crtrm.:   2D
23
24
25
26
27
28
                                                               Case No. 3:19-cv-01196-GPC-KSC
                          MOTION TO SEAL SQUARE’S MOTION TO DISMISS
 1                 NOTICE OF MOTION AND MOTION TO SEAL
 2        PLEASE TAKE NOTICE that Defendant Square, Inc. (“Square”) hereby files
 3 this Motion to Seal certain papers filed in support of its Motion to Dismiss the
 4 complaint in this matter. This motion is brought in accordance with the procedure
 5 set out in Electronic Case Filing Administrative Policies and Procedures Manual,
 6 Section 2.j. The motion is based on the Notice of Motion and Motion, the
 7 Memorandum of Points and Authorities, all pleadings and papers on file, and such
 8 other matters as may be presented to this Court.
 9               MEMORANDUM OF POINTS AND AUTHORITIES
10        Under the procedure set out in Electronic Case Filing Administrative Policies
11 and Procedures Manual, Section 2.j, Square seeks to seal certain material contained
12 in the Declaration of Megan Brady (“Brady Declaration”) and Exhibit 1 to the
13 Brady Declaration, the Declaration of Jonathan H. Blavin (“Blavin Declaration”)
14 and Exhibit A to the Blavin Declaration, the Request for Judicial Notice of Exhibit 1
15 and Exhibit A, and its Memorandum of Points Authorities, all filed in Support of
16 Square’s Motion to Dismiss.
17        Although the parties have not yet entered into a protective order in this action,
18 Plaintiff has requested that Square treat as confidential—and file under seal—the
19 information contained in the receipt described in Plaintiff’s complaint. (See Compl.
20 ¶ 21; Blavin Decl. ¶ 3.) At Plaintiff’s request, Square has conditionally filed under
21 seal, and has redacted from publicly-filed versions, the following information1
22 contained in the receipt in the above-referenced documents:
23
24
25
     1
     Whatever the Court decides with regard to the Motion to Seal, Square maintains
26 that this information is not “medical information” (or any other protected “personal
27 information”) as defined by the Confidentiality of Medical Information Act, Cal.
   Civ. Code §§ 56,10, 56.26, and the Customer Records Act, id. § 1798.81.5. (See
28 Mem. P. & A. at 6–9, 15–16.)

                                            -1-                Case No. 3:19-cv-01196-GPC-KSC
                          MOTION TO SEAL SQUARE’S MOTION TO DISMISS
1             The name of Plaintiff’s medical services provider and references to the
2               types of services provided;
3             The date Plaintiff was charged; and
4             The last four digits of Plaintiff’s credit card number.
5        Square’s redactions in the publicly-filed versions of the relevant documents
6 are narrowly tailored to protect only material which Plaintiff has asserted is
7 confidential and which he has requested to be filed under seal.
8
9 DATED: August 2, 2019                  Respectfully submitted,
10
                                         MUNGER, TOLLES & OLSON LLP
11
12
13                                       By:     /s/ Jonathan H. Blavin
                                             JONATHAN H. BLAVIN
14
                                         Attorneys for SQUARE, INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-                Case No. 3:19-cv-01196-GPC-KSC
                         MOTION TO SEAL SQUARE’S MOTION TO DISMISS
